Title: From Benjamin Franklin to William Strahan, 23 August 1762
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Portsmouth, Monday, Augt. 23. 1762
I have been two Nights on board expecting to sail, but the Wind continuing contrary, am just now come on shore again, and have met with your kind Letter of the 20th. I thank you even for the Reproofs it contains, tho’ I have not altogether deserved them. I cannot, I assure you, quit even this disagreable Place without Regret, as it carries me still farther from those I love, and from the Opportunities of hearing of their Welfare. The Attraction of Reason is at present for the other Side of the Water, but that of Inclination will be for this side. You know which usually prevails. I shall probably make but this one Vibration and settle here for ever. Nothing will prevent it, if I can, as I hope I can, prevail with Mrs. F. to accompany me; especially if we have a Peace. I will not tell you, that to be near and with you and yours, is any part of my Inducement: It would look like a Complement extorted from me by your Pretences to Insignificancy. Nor will I own that your Persuasions and Arguments have wrought this Change in my former Resolutions: tho’ it is true that they have frequently intruded themselves into my Consideration whether I would or not. I trust, however, that we shall once more see each other and be happy again together, which God, etc.

My Love to Mrs. Strahan, and your amiable and valuable Children. Heaven bless you all, whatever becomes of Your much obliged and affectionate Friend
B Franklin
